Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-18 and 20-30 are pending. 

Applicant’s election without traverse of Group II that read on (A) human transferrin as the species of biopolymer scaffold, (B) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of peptides Pa and Pb, (C) two different epitopes of AAV-8 capsid protein (UniProt Q8JQF8), (D) anti-NMDAR encephalitis as the particular disease, (E ) clotting factor as the species of drug, in the reply filed on January 24, 2022 is acknowledged.

Claims 14, 15, 21 and 23 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 11-13, 16-18, 20, 22 and 24-30, drawn to a method of sequestering one or more antibodies present in an individual and a method of inhibiting an immune reaction to a treatment with an active agent in an individual that read on (A) human transferrin as the species of biopolymer scaffold, (B) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of peptides Pa and Pb, (C) two different epitopes of AAV-8 capsid protein (UniProt Q8JQF8), (D) anti-NMDAR encephalitis as the particular disease, (E ) clotting factor as the species of drug, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The listing of references in the specification at page 110-114 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on January 24, 2022, December 14, 2021, Oct 11, 2021 and August 4, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on August 19, 2021.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to for reciting non-elected embodiments “neuromyelitis optica, seropositive neuromyelitis optica spectrum disorders, autoimmune-encephalitis, multiple sclerosis, amyotrophic lateral sclerosis, systemic lupus erythematosus dementia, myasthenia gravis, transient neonatal myasthenia gravis, dilatative Cardiomyopathy, pulmonary hypertension, Sjégren’s Syndrome, celiac Disease, Graves Disease, Good pasture Disease, preeclampsia, Behcet’s Disease, systemic sclerosis, hypertension, type I diabetes, type II diabetes, systemic lupus erythematosus, antiphospholipid syndrome (elected species), membranous nephropathy, primary biliary cholangitis, 
Claim 18 is objected to because of the following informalities: the plural enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, hormones, growth factors, clotting factors and cytokines should have been singular.  Further, the claim recites non-elected embodiments enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody-drug conjugates, hormones, growth factors and cytokines. 
Claim 27 is objected to because of the following informalities: (1) the plural albumins, human alpha1-globulins, human alpha2-globulins, and human beta-globulins should have been singular.  (2) the claim recites non-elected embodiments “albumins, human alpha1-globulins, human alpha2-globulins, and human beta-globulins, a human albumin, or any combination thereof”. 
Claim 30 is objected to because of the following informality: “different epitopes parts of the same epitope” should have been “different part of the same epitope”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "human transferrin" in claims 21 and 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 16-18, 20, 22 and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 11 encompasses a method of sequestering one or more antibodies present in an individual, the method comprising: (1) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising – a biopolymer scaffold, wherein the biopolymer scaffold is a human protein, and at least - a first peptide n-mer of the general formula: P (-S-P) (n-1) and - a second peptide n-mer of the general formula: P (-S-P) (n-1) wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; the composition is non-immunogenic in the individual and wherein the 
Claim 12 encompasses the method of claim 11, wherein the individual has an autoimmune disease.
Claim 13  encompasses the method of claim 11, wherein  the autoimmune disease is selected from the group consisting of neuromyelitis optica, seropositive neuromyelitis optica spectrum disorders, autoimmune-encephalitis, multiple sclerosis, amyotrophic lateral sclerosis, systemic lupus erythematosus dementia, myasthenia gravis, transient neonatal myasthenia gravis, dilatative Cardiomyopathy, pulmonary hypertension, Sjégren’s Syndrome, celiac Disease, Graves Disease, Good pasture Disease, preeclampsia, Behcet’s Disease, systemic sclerosis, hypertension, type I diabetes, type II diabetes, systemic lupus erythematosus, anti V-methyl-D-aspartate receptor (NMDAR) encephalitis, antiphospholipid syndrome (elected species), membranous nephropathy, primary biliary cholangitis, amyotrophic lateral sclerosis, Chagas disease cardiomyopathy, immune thrombocytopenic purpura, pemphigus vulgaris, bullous pemphigoid, epidermolysis bullosa acquisita and bullous systemic lupus erythematosus.
Claim 16 encompasses the method of claim 11, wherein  the individual is undergoing therapy with a drug or has been selected for therapy with the drug, wherein said one or more antibodies present in the individual are also specific for the drug. 
Claim 17 encompasses the method of claim 11, wherein  the drug is a peptide or a protein.
Claim 18 encompasses the method of claim 17, wherein  the drug is selected from the group of enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody- drug conjugates, hormones, growth factors, clotting factors and cytokines. 
Claim 20 encompasses a method of inhibiting an immune reaction to a treatment with an active agent in an individual in need of treatment with the active agent, the method comprising: (1) obtaining a pharmaceutical composition comprising a compound which comprises: - a biopolymer scaffold, wherein the biopolymer scaffold is a human protein, and at least a first peptide n-mer of the general formula: P (-
 Claim 21 encompasses the method of claim 11, wherein the biopolymer scaffold is selected from the group consisting of human albumins, human alpha1-globulins, human alpha2-globulins and human beta-globulins.
Claim 22 encompasses the method of claim 21, wherein the biopolymer scaffold is a human transferrin.
Claim 24 encompasses the method of claim 11, wherein at least one occurrence of P is a circularized peptide.
Claim 25  encompasses the method of claim 11, wherein, independently for each occurrence, P is Pa or Pb, 
wherein Pa is any peptide with a sequence length of 2-13 amino acids, 
wherein Pb is any peptide with a sequence length of 2-13 amino acids, and wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 

Claim 26  encompasses the method of claim 11, wherein the peptide Pa and the peptide Pp are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Claim 27  encompasses the method of claim 11, wherein the biopolymer scaffold is selected from the group consisting of human albumins, human alpha1-globulins, human alpha2-globulins and human beta-globulins, or the biopolymer scaffold is a human transferrin, a human albumin, or any combination thereof.
Claim 28  encompasses the method of claim 20, wherein at least one occurrence of P is a circularized peptide. 
Claim 29  encompasses the method of claim 11, wherein independently for each occurrence, P is Pa or Pb, 
wherein Pa is any peptide with a sequence length of 2-13 amino acids, 
wherein Pb is any peptide with a sequence length of 2-13 amino acids, and wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 30 encompasses the method of claim 20, wherein the peptide P, and the peptide Pp are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Regarding peptides, the specification discloses peptide T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1) and an endogenous human receptor antigen, namely the placental GPR50 protein, that was shown to be relevant to preeclampsia.  Peptide T1-1 (SEQ ID NO. 15: 
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A..
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or transferrin covalently linked to at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or albumin covalently linked to at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold.  These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see Example 10. 

The state of the art at the time of the invention is such that cyclic peptides as pharmaceutical are still in its infancy and unpredictable.  
For example, Ong (Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide 
As another example, Zapadka (Interface Focus 7: 1-18, 2017; PTO 892) teaches various factors affecting physical stability (aggregation) of peptide therapeutics include the peptide sequence,  concentration, amino acid sequence of the peptide, pH and net charge, excipient, chemical degradation, and modification, surfaces and interfaces affect the development, production and formulation of such biologicals, see entire document, abstract, p. 2-9.  Given the integer of n in the formula P(-S-P)n-1 is 1 or more, it is not clear such compound forms aggregate and preclude for the use in vivo.   
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
While the specification discloses a peptide can be screen to identify peptides with optimized affinity to a disease-inducing autoantibody, to minimize the risk of immunogenicity, in particular of binding of the peptide to HLA and thus the risk of unwanted immune stimulation, see para. [0329], University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Regarding biopolymer scaffold of human protein, the specification discloses autologous biopolymer scaffold can be albumin (SADC-ALB), immunoglobulin SADC-IG), haptoglobin (SADC-HP), and transferrin (SADC-TF).  SADC-HP showed markedly less antibody binding capacity in vitro when compared to SADC-TF or SADC-ALB. SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF. See para. [0312]. 
However, the disclosure of a limited species of human protein human transferrin, albumin and haptoglobin as a biopolymer scaffold is not representative of the genus of “human protein” that are capable of sequestering any antibodies in any individual (not necessary human) having any autoimmune diseases (claim 12) such as anti-N-methyl-D-aspartate receptor (NMDAR) encephalitis (claim 13) wherein the individual is undergoing any gene therapy or has been selected for any gene therapy (claim 15), or is undergoing any therapy with any drug (claim 16), any peptide or protein (claim 17) or any clotting factors (claim 18) or any active agent (claims 20-25, 27-30).  There are no in vivo working example of administering any compound comprising any biopolymer scaffold such as any human protein and any first and second peptides with a sequence length of 2-13 amino acids and non-peptide spacer could sequestering any antibodies or inhibit any immune reaction to all active agent in all individual.   Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (2) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 11-13, 16-18, 20, 22 and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (2) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (3) the methods above wherein the peptides are homodivalent, does not reasonably provide enablement for the method as set forth in claims  11-13, 16-18, 20, 22 and 24-30.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 11 encompasses a method of sequestering one or more antibodies present in an individual, the method comprising: (1) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising – a biopolymer scaffold, wherein the biopolymer scaffold is a human protein, and at least - a first peptide n-mer of the general formula: P (-S-P) (n-1) and - a second peptide n-mer of the general formula: P (-S-P) (n-1) wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; the composition is non-immunogenic in the individual and wherein the one or more antibodies present in the individual are specific for at least one occurrence of P; and administering the pharmaceutical composition to the individual.
Claim 12 encompasses the method of claim 11, wherein the individual has an autoimmune disease.
Claim 13  encompasses the method of claim 11, wherein  the autoimmune disease is selected from the group consisting of neuromyelitis optica, seropositive neuromyelitis optica spectrum disorders, autoimmune-encephalitis, multiple sclerosis, amyotrophic lateral sclerosis, systemic lupus erythematosus dementia, myasthenia gravis, transient neonatal myasthenia gravis, dilatative Cardiomyopathy, pulmonary hypertension, Sjégren’s Syndrome, celiac Disease, Graves Disease, Goodpasture Disease, preeclampsia, Behcet’s Disease, systemic sclerosis, hypertension, type I diabetes, type II diabetes, systemic lupus erythematosus, anti V-methyl-D-aspartate receptor (NMDAR) 
Claim 16 encompasses the method of claim 11, wherein  the individual is undergoing therapy with a drug or has been selected for therapy with the drug, wherein said one or more antibodies present in the individual are also specific for the drug. 
Claim 17 encompasses the method of claim 11, wherein  the drug is a peptide or a protein.
Claim 18 encompasses the method of claim 17, wherein  the drug is selected from the group of enzymes, enzyme inhibitors, antibodies, antibody fragments, antibody mimetics, antibody- drug conjugates, hormones, growth factors, clotting factors and cytokines. 
Claim 20 encompasses a method of inhibiting an immune reaction to a treatment with an active agent in an individual in need of treatment with the active agent, the method comprising: (1) obtaining a pharmaceutical composition comprising a compound which comprises: - a biopolymer scaffold, wherein the biopolymer scaffold is a human protein, and at least a first peptide n-mer of the general formula: P (-S-P) (n-1) and - a second peptide n-mer of the general formula: P (-S-P) (n-1): wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1, and wherein each of the peptide n-mers is bound to the biopolymer scaffold; and wherein the pharmaceutical composition further comprises the active agent and at least one pharmaceutically acceptable excipient, wherein the active agent comprises a peptide fragment with a sequence length of 2-13 amino acids, and wherein the sequence of at least one occurrence of peptide P of the compound is at least 70% identical to the sequence of said peptide fragment: and wherein the compound of the pharmaceutical composition is non- immunogenic in the individual, and | (ii) administering the pharmaceutical composition to the individual.

Claim 22 encompasses the method of claim 21, wherein the biopolymer scaffold is a human transferrin.
Claim 24 encompasses the method of claim 11, wherein at least one occurrence of P is a circularized peptide.
Claim 25  encompasses the method of claim 11, wherein, independently for each occurrence, P is Pa or Pb, 
wherein Pa is any peptide with a sequence length of 2-13 amino acids, 
wherein Pb is any peptide with a sequence length of 2-13 amino acids, and wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 26  encompasses the method of claim 11, wherein the peptide Pa and the peptide Pp are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Claim 27  encompasses the method of claim 11, wherein the biopolymer scaffold is selected from the group consisting of human albumins, human alpha1-globulins, human alpha2-globulins and human beta-globulins, or the biopolymer scaffold is a human transferrin, a human albumin, or any combination thereof.
Claim 28  encompasses the method of claim 20, wherein at least one occurrence of P is a circularized peptide. 

wherein Pa is any peptide with a sequence length of 2-13 amino acids, 
wherein Pb is any peptide with a sequence length of 2-13 amino acids, and wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 30 encompasses the method of claim 20, wherein the peptide P, and the peptide Pp are two different epitopes of the same antigen or two different epitope parts of the same epitope.
Regarding peptides, the specification discloses peptide T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1) and an endogenous human receptor antigen, namely the placental GPR50 protein, that was shown to be relevant to preeclampsia.  Peptide T1-1 (SEQ ID NO. 15: LKWNPDDYGGVKKIHIPSEKGC), derived from the MIR (main immunogenic region) of the human AChR protein which plays a fundamental role in pathogenesis of the disease.  
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the 
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355]. 
	However, the specification does not teach the structure, e.g., amino acid of the peptides of 2-13 amino acids or circularized peptide that bind to all undesired antibodies in all individuals having any autoimmune disease, any autoimmune disease such as anti N-methyl-D-aspartate receptor (NMDAR) encephalitis, wherein the individual is undergoing any therapy, any gene therapy, any drug, any peptide, any protein, any clotting factors to enable one of skill in the art to make and use without undue experimentation.  The specification does not teach a representative number of species of compounds falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art to make and use the compound without undue experimentation.  In particular, structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb or epitopes in the genus from others in the peptides class that bind to one or more antibodies in all individual or active agent 
The state of the art at the time of the invention is such that cyclic peptides as pharmaceutical is still in its infancy and unpredictable.  
For example, Ong (Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide all intended improvements, for example, cyclization may improve the binding affinity but decrease the cell permeability.  Further, scaling up for industrial-scale production could be a challenge that largely remain unaddressed, see p. 2315, in particular.  
As another example, Zapadka (Interface Focus 7: 1-18, 2017; PTO 892) teaches various factors affecting physical stability (aggregation) of peptide therapeutics include the peptide sequence,  concentration, amino acid sequence of the peptide, pH and net charge, excipient, chemical degradation, and modification, surfaces and interfaces affect the development, production and formulation of such biologicals, see entire document, abstract, p. 2-9.  Given the integer of n in the formula P(-S-P)n-1 is 1 or 
Furthermore, the art teaches antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding biopolymer scaffold of human protein, the specification discloses autologous biopolymer scaffold can be albumin (SADC-ALB), immunoglobulin SADC-IG), haptoglobin (SADC-HP), and transferrin (SADC-TF).  It should be noted that haptoglobin SADC-HP showed markedly less antibody binding capacity in vitro when compared to transferrin (SADC-TF) or  albumin (SADC-ALB), See para. [0312]. 
However, the disclosure of a limited species of human protein is not representative of the genus of “human protein” that are capable of sequestering any antibodies or inhibiting any immune reaction in any individual (not necessary human) having any autoimmune diseases (claim 12) such as anti-N-methyl-D-aspartate receptor (NMDAR) encephalitis (claim 13) wherein the individual is undergoing any gene therapy or has been selected for any gene therapy (claim 15), or is undergoing any therapy with any drug (claim 16), any peptide or protein (claim 17) or any clotting factors (claim 18) or any active agent (claims 20-25, 27-30).  There are insufficient in vivo working examples of administering the claimed compound that could sequestering any antibodies or inhibit any immune reaction to all active agent in all individual.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-15,  and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892) and US Pat No.6,498,244 (issued December 24, 2002; PTO 892).
Regarding claims 11 and 20, Engle teaches a method of removing or reducing (sequestering) circulating antibodies in an individual such as human (see [0010], [0049]), particularly disease-associated antibodies, comprising covalent conjugation of epitope(s) with a carrier such as a valency platform molecule is generally performed using standard chemical techniques to obtain a pharmaceutical composition (see para. [0055], [0072]) and administering to the individual an effective amount of an epitope-presenting moiety (aka compound) comprising a plurality of epitopes conjugated to a carrier (aka biopolymer scaffold) such as albumin, IgG (see para. [0069], [0078]) which presents the epitopes in a manner effective to adsorb (i.e., bind) the antibodies, see para. [0064].   The carrier (such as a valency platform molecule) fails to elicit an immune response (i.e., T cell and/or B cell response), and/or fails to elicit a sufficient immune response, when it is administered by itself to an individual as per claim 20, see para. [0054]. 
The epitope presenting carrier is multivalent, i.e., is capable of presenting more than one epitope. Preferably, the valency is at least two (aka two of the same epitopes where n is 1 or simply P in the formula P(-SP)n-1, which leads to just two peptides (P) or epitopes), see para. [0065]. 
Hydrophilic linkers of variable lengths are useful for connecting epitopes to valency platform molecules. Suitable linkers include linear oligomers or polymers of ethylene glycol, see para. [0083].

Regarding claims 12-13, Engle teaches removing or reducing (sequestering) circulating antibodies in an individual such as human (see [0010], [0049]), particularly disease-associated antibodies, such as in autoimmune diseases and transplantation rejection (claim 14).  Examples of disease-associated antibodies are known in the art and include, but are not limited to, anti-double-stranded DNA antibodies (lupus) and anti-.alpha.Gal antibodies (transplant rejection as per claim 14), see para. [0046], lupus anti-DNA antibodies,  anti-galactose alpha 1,3 galactosyl (.alpha.Gal) antibodies; anti-cardiolipin antibodies; antiphospholipid antibodies; IgE antibodies; anti-factor VIII antibodies; anti-factor IX antibodies; anti-.beta..sub.2GPI antibodies, particularly to domain 1; anti-platelet antibodies; antibodies associated with idiopathic thrombocytopenia purpura (ITP); anti-adenovirus antibodies (which may be problematic when adenovirus is administered as a therapeutic agent); anti-adeno-associated virus (AAV) antibodies (which may be problematic when AAV is administered as a therapeutic agent, aka gene therapy); anti-alpha chain acetyl choline receptor (myasthenia gravis as per claims 12-13); anti-RhD antigen antibodies (aka anti-drug antibodies for i.e., Rh disease); anti-thyroid antibodies (for example, in auto-immune thyroiditis), see para. [0090].  Epitopes that bind the anti-polynucleotide (particularly anti-double stranded DNA) antibodies that occur in systemic lupus erythematosus, see para. [0092]. 
Claim 14 is included because individual must have transplant in order to have anti-alpha Gal antibodies associated with transplant rejection. 
Claim 15 is included because individual must have gene therapy to have anti-adeno-associated virus (AAV) antibodies.
Claims 17-18 are included as the anti-alpha chain acetyl choline receptor (myasthenia gravis); anti-RhD antigen antibodies (aka anti-drug antibodies for i.e., Rh disease); anti-thyroid antibodies are protein, see para. [0090]. 
Although Engle discloses the carrier is albumin and non-immunogenic to the human individual being administered, Engle does not explicitly teach human albumin as the carrier (aka biopolymer scaffold) as per claims 21 and 23, the first and second peptides (aka epitope) with a sequence length of 2-13 amino acids as per claims 11 and 20 and wherein the sequence of at least one occurrence of peptide P is at least 70% identical to the sequence of peptide fragment
However, Sinn teaches coupling small active compounds to endogenous proteins, it is possible to transport active compounds to certain sites in the body in order that these can display their action there. Suitable proteins are, for example, transferrin and preferably albumin, more preferably serum albumin and most preferably human albumin (HSA; human serum albumin). With a molecular weight of approximately 68 kDa, albumin is the smallest of the proteins occurring in the plasma. However, it makes up approximately 60% of the total amount of plasma protein. As an endogenous, ubiquitously distributed non-immunogenic protein, albumin fulfills, inter alia, transport functions for many substances in the healthy organism and serves in an acute emergency as a reserve energy carrier, which is available anywhere and at any time. Since albumin is not absorbed by healthy cells, its use is advantageous in the corticoid-transport protein conjugates according to the invention, see para. [0012]. 

The references above do not teach the peptides or epitopes with a length of 2-13 amino acids and binds to anti-AAV (neutralizing antibodies or anti-gene-delivery vector antibodies).
However, the ‘244 patent teaches various peptides such as EGIRQWWKLKPG, NLGRAVFQAKKR QSRNWLPGPCYR, CPV, HSGP,  KEVT and TSTV that bind to neutralizing anti-AAV antibodies (aka anti-drug antibodies as per claim 16), wherein these peptides are within the claimed length of 2-13 amino acids (see FIG. 4-5,  col. 4, Examples 2-4, in particular.  The peptides can be used to remove neutralizing anti-AAV antibodies, see col. 6, lines 34-35, in particular.  The immunogenic region of AAV on the primary sequence of the capsid proteins, shown in the amino acid sequence of the overlapping VP-1, VP-2 and VP-3 proteins that form the AAV capsid. The key residues involved tropism are CPV, see caption of FIG. 2.  The ‘244 patent teaches known linking molecules can be incorporated onto a peptides or peptide derivatives are ready for conjugation to a carrier molecule, see col. 3, line 36-39.  The peptides identified are bound by AAV neutralizing antibodies and inhibit binding of viruses to cells of a host, see col. 5, line 37-39.  The ‘244 patent teaches variants of the peptide such as the actual amino acid sequence of any one peptide can be varied by removing one or more amino acid, removing one or more amino acids, substituting one or more amino acids or any combination thereof, up to 50% of the parent peptide, which encompasses 30% difference or 70% identity, see col. 5, line 40-60.  
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Engle, Sinn, Raso and the ‘244 patent to remove (sequestering) circulating antibodies in an individual such as human, particularly disease-associated antibodies, such as anti-AAV antibodies of Engle by substituting the alpha.Gal epitopes or any epitopes that bind anti-adeno-associated virus (AAV) antibodies of Engle for the epitopes that bind to neutralizing AAV as taught by the ‘244 patent and then conjugating or linking the’244 patent’s peptides to human albumin as taught by Sinn or the human transferrin as a protein carrier as taught by Raso to arrive at the claimed invention with a reasonable expectation of success, e.g., removing circulating anti-AAV antibodies in individual undergoing gene therapy using AAV by sequestering or targeting the neutralizing anti-AAV antibodies to the liver in the case of human albumin or in any cell expressing the transferrin receptor in the case of human transferrin.  
The person of ordinary skill would have had a reasonable expectation of success in sequestering or inhibiting immune reaction to gene therapy with adeno-associated virus because Engle teaches neutralizing antibodies associated with the use of adenovirus associated virus vector in gene therapy and disease associated circulating antibodies can be remove by linking one or more epitopes to which the antibodies to a carrier protein such as albumin can remove antibodies in circulation, see para. [0010], [0049], [0069], [0078], [0090].   
One of ordinary skill in the art would have been motivated to substitute a known albumin carrier protein of Engle for another, e.g., human serum albumin as taught by Sinn because Sinn teaches human serum albumin (HSA) and transferrin are natural carrier; these HSA are endogenous protein and non-immunogenic in humans.  When coupling to small compounds, it is possible to transport the active compounds to certain part in the body, see para. [0012].  
One of ordinary skill in the art would have been motivated to substitute a known albumin carrier protein of Engle for another, e.g., human transferrin as taught by Raso because Raso teaches human 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892) and US Pat No.6,498,244 (issued December 24, 2002; PTO 892) as applied to claims 11-15 and 20-23 and further in view of Mahlangu et al (Journal of Thrombosis and Haemostasis,13: 1989–1998, 2015; PTO 892). 

The references above do not teach the individual is undergoing therapy with a drug as per claim 16, wherein the drug is a protein as per claim 17 or wherein the drug is clotting factors as per claim 18.
However, Mahlangu et al teach hemophilia patients treated with Vatreptacog  alfa, an  activated  recombinant  human clotting factor VII (FVII) analog to provide a more effective treatment option for bleeding episodes, see entire document, p. 1990, left col.  The reference rFVIIa (aka protein or enzyme) has a primary identical to the native FVIIa and FRVIIa with the exception of three amino acid substitutions (V158D, E296V and M298Q) in the protease domain, p. 1990, left col.  The patients developed anti-drug antibodies (ADAs) to vatreptacog alpha, see abstract, in particular.  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to sequester one or more anti-ADA antibodies to the drug Vatreptacog  alfa, an  activated  recombinant  human clotting factor VII (FVII) analog by substituting the alpha.Gal epitopes or any epitopes that bind anti-adeno-associated virus (AAV) antibodies in subject with gene therapy of Engle for the peptides or epitopes having any one or more of the three amino acid substitutions (V158D, E296V and M298Q) in human clotting factor VII (FVII) as taught by Mahlangu, coupled to a human serum albumin or a human transferrin carrier to arrive at the claimed invention with a reasonable expectation of success, e.g., to lower titer of neutralizing activity against endogenous FVII or rFVIIa that hamper further treatment with Vatreptacog  alfa in subject with hemophilia disease.  
One of ordinary skill in the art would have been motivated to do because Mahlangu et al teach the anti-vatreptacog alfa antibodies (anti-ADA) are specific to Vatreptacog alfa and binding was reduced by 13-29% for epitopes comprises V158D and M298Q and less than 10% for the E296 mutant analog, see . 

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892) and US Pat No.6,498,244 (issued December 24, 2002; PTO 892) as applied to claims 11-15 and 20-23 and further in view of Gurda et al (J Virology 86: 7739-7751, 2012; PTO 892) and US20110191867 (Natunen hereafter, published August 4, 2011; PTO 892).
The combine teachings of Engle, Sinn, Raso and the ‘244 patent have been discussed supra.
The references above do not teach the methods wherein least one occurrence of P is a circularized peptide as per claim 24 and 28 and wherein the first peptide n-mer is Pa-S-Pa and the second peptide n-mer is Pa-S-Pa as per claim 25 and 29 and wherein the peptide Pa and Pb are two different epitopes of the same antigen or different part of the same epitope as per claims 26 and 30. 
However, Gurda teaches the presence of neutralizing antibody response to the AAV capsid is known to block gene transfer in large animal models and in human patients.  It has been document the human population already has high neutralizing antibody titers to the more common AAV2.  Given the high sequence and structural homology among the AAVs and the presence of AAV-reactive antibodies in a large portion of the population, antigenic epitope on the AAV8 capsid such as peptide 456-GTNTQ-460 (in VRIV; VP1 numbering), 493-TTTGQNNNS-501 in (VRV), and 586-LQQQNT-591 (in VRVIII), see p. 7744, left col.  Binding of ADK8 antibody to the 586-LQQQNT-591 peptide detected by ELISA and ADK8 antibody can neutralize AAV8 infection in vitro and in vivo and rAAV2 585RGNRQ589 to QQNTA identifies it’s important for its antigenicity, see Fig 4A, p. 7745, right col.    The reference 
Like Engle, Sinn, Raso and the ‘244 patent, Gurda does not teach each of the two peptides are repeat in tandem and linked by a non-peptide spacer in P(-S-P)n-1 as per claim 25 and 29 and wherein at least one occurrence of P is circularized as per claims 24 and 28.
However, Natunen teaches it is much cheaper, robust and controllable to produce short than long peptides, see para. [0008].  Natunen teaches conformational epitopes such as cyclic peptides that are clearly different from the linear background peptides and functions differently e.g., with regard to T-cell receptors, which obviously not recognizing cyclic epitopes like linear ones, see para. [0007].  Natunen teaches polyvalent conjugate for the presentation of peptides against multiple strains of virus such as influenza, see para. [0015].  The peptide conjugate has the formula of PEP-(y)p-(S)q-(z)p-laPO wherein Pep is a peptide epitope, n is an integer of >=1 indicating the number of PEP groups covalently attached to carrier PO, S is a spacer group, y and  z are linking groups so that at least y or z is a linking atom group, p, q, and r are independently 0 or 1 so that at least p or r is 1, see para. [0034] to [0039].  Natunen teaches the peptide epitope is about 5-13 amino acid residues, 5-12, 3-8, 4 to 7, 5 to 6 or about 5 amino acid residues long, see para. [0080] to [0083].  Natunen teach a very short epitope can be enough for recognition by antibodies, see para. [0082].  The short peptides have useful conformation for recognition by antibodies, see para. [0084].  Natunen teaches the very short peptide epitopes of about 3-8 amino acids residues long sequence may further repeat or duplicate (aka multivalent) to give additional binding strength and/or improved the natural types presentation of the short epitopes, see para. [0086], [0109].  The reference spacer is a hydrophilic linker such as ethylene group, see para. [0118] to [0121].  The reference conjugate comprises a combination of cyclic and linear forms of peptide 3 (aka at least two peptides, each peptide is 2-13 amino acids in length and one of the peptide is linear and the other is cyclic), see para. [0129], [0131].  The conformational peptide epitope comprises at least one cysteine 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to sequester one or more anti-ADA antibodies that bind anti-adeno-associated virus (AAV) antibodies in subject with gene therapy of Engle for the peptides or epitopes GTNTQ (in VRIV; VP1 numbering), TTTGQNNNS in (VRV), and LQQQNT that recognize by neutralizing antibody response to the AAV8 capsid and cross-react with AAV2 as taught by Gurda and then conjugate such linear peptides and/or circularized such peptides by introducing cysteines residues at the N- and C-terminus of the peptides prior to conjugating said peptides to a human serum albumin or human transferrin to arrive at the claimed invention with a reasonable expectation of success, e.g.,  removing circulating neutralizing antibody to AAV-8 to the GTNTQ, TTTGQNNNS and/or LQQQNT that cross-react with AAV2 in individual treated with adenovirus vector with hemophilia disease.  
The person of ordinary skill would have had a reasonable expectation of success in conjugating multiple linear and circularized short peptides of 2 to 13 amino acids because Natunen teach a very short epitope can be enough for recognition by antibodies (see para. [0082]), and circularized peptide by introduced cysteines residue to the N- and C-terminus have useful conformation for recognition by antibodies ( para. [0084]) and that multiple short peptide epitopes can produce multivalent conjugate to 
One of ordinary skill in the art would have been motivated to include the AAV-8 capsid epitopes TTTGQNNNS and LQQQNT recognized by neutralizing antibody of Gurda because Gurda teaches given the high sequence and structural homology among the AAVs and the presence of AAV-reactive antibodies in a large portion of the population that already has high neutralizing antibody titers to the more common AAV2, neutralizing antibodies to these epitopes in human subject may lower the effectiveness of gene therapy using adenovirus.   
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644